DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Response to Arguments
There were no arguments submitted with this application.  The remarks made on 12/01/2020 were addressed in the 12/15/2020 advisory action.  However, regarding the arguments against the former 102 rejection, the argument is made moot as the current rejection utilizes new art. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
The “drive output” of the surgical robot as claimed in claim 1 – the sole mention of the “drive output” is 10165 and 10164, which are entities of an unelected species, and which further do not show any surgical robot.
An “actuator” of claim 1 – various “linear actuators” are disclosed in the specification (paragraph [0131]), but there is no way to definitively label any of them as the “actuator” claimed in claim 1, as none of them are connected in any way to a “drive output” of a surgical robot.  
must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux, (US 2014/0305988).

Regarding claim 1, Boudreaux discloses: A method for bailing out a robotic surgical attachment (Fig. 54, End Effector 2000) attached to a surgical robot (Fig. 1, motor driven surgical instrument 10), the method comprising the steps of: 

decoupling (As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10) a drive output (Fig. 1, rotary drive systems 20, 40) of the surgical robot with an actuator (Fig. 33, female socket adapters 57) of the robotic surgical attachment; 

(As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10, which both decouples the drive output as well as detaches the attachment from the robot) the robotic surgical attachment from the surgical robot (Fig. 1, motor driven surgical instrument 10); and 

actuating a closure bailout (Fig. 57, drive disengagement assembly 2200) of the robotic surgical attachment in a first direction to open jaws of an end effector of the robotic surgical attachment and a second direction to close jaws of the end effector (see Paragraph’s [0251-0254] for a clear description of the drive disengagement assembly 2200)

wherein a closure system (Fig. 39, Closure System 2070) of the robotic surgical attachment is operable independently of the closure bailout, and wherein the closure system is configured to open and close the iaws of the end effector.

Regarding claim 2, Boudreaux further discloses: said decoupling step () comprises pulling a pin (Fig. 54, drive disengagement assembly 2200) to decouple the drive output and the actuator (see Paragraphs [0252-0253]).

Regarding claim 3, Boudreaux further discloses: said decoupling step can occur before or after said detaching step (Paragraph [0253] discloses that the disengagement pin can be utilized at any time – “… to quickly decouple the distal drive train portion 2202 from the proximal drive train portion 2204 at any time during use of the end effector 2000''”).

Regarding claim 4, Boudreaux further discloses: actuating a firing bailout (Fig. 1, saddle shaped slide 2162) to retract a firing member (Fig. 39, retention pin 2180) of the robotic surgical attachment (Fig. 39, End Effector 2000).

Regarding claim 5, Boudreaux further discloses: actuating an additional bailout (Fig. 1, saddle shaped slide 2162) to selectively open and close the jaws of the end effector of the robotic surgical attachment.

Regarding claim 6, Boudreaux further discloses: actuating the additional bailout (Fig. 1, saddle shaped slide 2162) can occur before or after said decoupling step (this slide is usable at any time).

Regarding claim 7, Boudreaux further discloses: the additional bailout (Fig. 1, saddle shaped slide 2162) is configured to translate a spine member (Fig. 39, pin actuation mechanism 2160) of the robotic surgical attachment relative to a closure tube (Fig. 39, closure beam assembly 2072) of the robotic surgical attachment, and wherein said closure bailout (Fig. 57, drive disengagement assembly 2200) is configured to translate the closure tube relative to the spine member.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731